DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 Claims 104, 128, 130, 133, 136, 139, 141, 156, and 172 have been amended. Claims 1-103, 105-106, 113-114, 116-126, 142, and 144 have been canceled. Claims 104-116, 119, 120, and 127-187 are pending and under examination.
Withdrawn Rejections
The provisional rejection of claims 104, 107-112, 115, 127-187 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 21-23, 25, 26, 29, 31, 35- 39, 47-51, 60, 68-73, 75, 80, 82, 84, 86, 90, and 92-96 of copending Application No. 17/380,249 (reference application), is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 12 of the previous Office action.
The provisional rejection of claims 104, 107-112, 115, 127-187 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 21-23, 25, 26, 29, 31, 35-39, 47-50, 59, 67-72, 74, 79, 81, 83, 85, 89, 91-97, and 99-103 of copending Application No. 17/380,251 (reference application), is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 13 of the previous Office action.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
127-187
Claims 104, 107-112, 115, 127-154, 156-170, and 172-186 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The claims encompass a vast genus of mRNA and nucleic acids encoding an IL-12sc protein comprising an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 14; an mRNA encoding IL-15 sushi protein comprising an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 24;  an mRNA encoding IFNα protein comprising an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 19; and an mRNA encoding GM-CSF protein comprising an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 27. The claims state that at least one of the mRNAs can further comprise a modified nucleotide in place of each uridine, a 5’ cap, a 5’ UTR nucleotide sequence having at least 80% identity to a nucleotide sequence in SEQ ID NOs: 2, 4, or 6, a 3’ UTR having a nucleotide sequence having at least 80% identity to the nucleotide sequence of SEQ ID NO: 8, or a polyA tail of at least 100 nucleotides. Thus, the claims encompass a vast genus of mRNAs and nucleic acids.
The specification teaches that mRNAs encoding IL-12sc, IL-15 sushi, IFNα, and GM-CSF were modified with mod A (SEQ ID NOs: 38, 44, 50, and 56) or mod B (SEQ ID NOs: 41, 47, 53, and 59), and the combination of modified mRNAs caused tumor regression when injected into mice expressing B16F10 or CT26 tumor.  The specification also discloses human cytokine mixture encoding the human cytokines IL-15 sushi, Il-12sc, GM-CSF, and IFNα2b (SEQ ID NOs: 26, 18, 29, and 23) (ModB). However, the claims encompass a far greater genus of mRNAs and nucleic acids than those encoded by the enumerated nucleic acid sequences. SEQ ID NOs: 18, 23, 26 and 29 range in length from 438 nucleotides to 1623 nucleotides. To meet the 95% identity limitations, the sequences can be varied with as much as 21-81 nucleotides. The allowance for up to 5% nucleic acid variation includes substitutions, deletions, additions, and other variation. Additionally, as noted above, one or more of the mRNA or nucleic acid sequences in the composition can comprise a modified nucleotide, a 5’ cap, a 5’ UTR nucleotide sequence having at least 80% identity to a nucleotide sequence in SEQ ID NOs: 2, 4, or 6, a 3’ UTR having a nucleotide sequence having at least 80% identity to the nucleotide sequence of SEQ ID NO: 8, or a polyA tail of at least 100 nucleotides. Therefore, the claims encompass millions of possible mRNAs and nucleic acids, some of which may have significant sequence alterations from the recited mRNAs and nucleic acids. These mRNAs and nucleic acids have no correlation between their structure and the function of treating or reducing the likelihood of a melanoma or colorectal tumor.  Additionally, the specification does not describe a sufficient variety of species to reflect the variation within the genus. With the exception of the mRNAs comprising mod A set forth in SEQ ID NOs: 38, 44, 50, and 56, and the mRNAs comprising mod B set forth in SEQ ID NOs: 41, 47, 53, and 59, the specification fails to describe any variants having the required functions. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of the mRNAs of SEQ ID NO: 18, 23, 26, 29, 38, 41, 47, 50, 53, 56, and 59, the skilled artisan cannot envision the detailed chemical structure of the encompassed agents, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed sequences that encode for the cytokines, protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity to SEQ ID NO: 18, 23, 26, 29, 38, 41, 47, 50, 53, 56, and 59. Clearly, it could not be predicted that nucleic acids or a variant that shares only partial homology with a disclosed sequence or that is a fragment of a given SEQ ID NO. will function in a given manner (i.e. treat  or reduce the likelihood of melanoma or a colorectal tumor). Therefore, only nucleic acids encoding cytokines consisting of the sequences shown in SEQ ID NO: 18, 23, 26, 29, 38, 41, 47, 50, 53, 56, and 59, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed'". The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
Applicant’s Arguments
Applicant argues that the independent claims have been amended to recite at least 95% identity to the amino acid sequences for each of the cytokine proteins encoded. Applicant argues that the specification supports ample representative embodiments to support the claimed genus of cytokine RNAs. For example, the present specification discloses both human and mouse cytokine RNA mixtures encoding the claimed IL-15 sushi, IL-12sc, GM-CSF, and IFNα cytokines throughout the specification and in the as-filed claims. For example, Table 1 provides mouse and human RNA, DNA, and protein sequences, Examples 3-5 provide an actual reduction to practice of a cytokine mixture commensurate in scope with the pending claims using mouse cytokines, and Example 6 provides an actual reduction to practice of a cytokine mixture commensurate in scope with the pending claims using human cytokines. Applicant argues that the specification provides both literal description of RNA, DNA, and protein sequences for both murine and human cytokines, and has also provided an actual reduction to practice for both murine and human cytokines in at least Examples 3-6. Applicant argues that the specification provides sufficient structure-identifying information to demonstrate possession of the claimed RNAs encoding cytokine proteins. Applicant argues that there is no requirement that the claims recite the specific nucleotide or amino acid sequence. Applicant argues that the claims provide structure-identifying information, including 95% sequence identity to the amino acid sequences of the recited cytokines protein, and a skilled artisan would have recognized that some modification, such as conservative modification, could have been made to the claimed sequences, while still allowing for anti-tumor activity. Applicant argues that the specification correlates the claimed structure to the required claimed function of an anti-tumor activity and provides guidance to a person of ordinary skill in the art as to where the amino acid sequence changes could be made without significantly impairing function. The representative species of the RNAs disclosed in the specification satisfies the claim limitations of the encoded cytokine protein comprising at least 95% identity to the particular amino acid sequences for each of the proteins encoded. By way of example, the RNA comprising the nucleotide sequence of SEQ ID NO: 18 encodes the IL-12sc protein that comprises the amino acid sequence of SEQ ID NO: 14; the RNA comprising the nucleotide sequence of SEQ ID NO: 26 encodes the IL-15 sushi protein that comprises the amino acid sequence of SEQ ID NO: 24; the RNA comprises the nucleotide sequence of SEQ ID NO: 23 encodes the IFNα protein that comprises the amino acid sequence of SEQ ID NO: 19; the RNA comprising the nucleotide sequence of SEQ ID NO: 29 encoding the GM-CSF protein comprising the amino acid sequence of SEQ ID NO: 27. A mixture of cytokine-encoding mRNAs mouse ModB (SEQ ID NOs: 35, 41 , 47, 53, and 59) equivalent to the representative human cytokine-encoding mRNAs ModB (SEQ ID Nos: 26, 18, 29, and 23; see Example 6) demonstrates the anti-tumor activity in Examples 3-5.
Response to Arguments 
Applicant’s arguments are fully considered but they are not persuasive. The instant claims encompass a vast genus of RNA sequences that have no correlation between their structure and function. Although the specification describes some species of cytokine RNAs by their full-length sequence, some claim embodiments encompass variants of these sequences. However, the specification does not describe any structures (i.e., any protein or nucleotide sequences), other than the full-length cytokine RNA sequences that possess at least 95% similarity to the full-length sequences, and also retain the functional property of treating melanoma or colorectal cancer, as the claims require. Further, the specification does not provide any correlation between what 95% of the sequence must be maintained and what 5% is allowed to vary while maintaining the claimed function. Therefore, these structures (i.e., sequence variants) are claimed only be their functional characteristics and the specification fails to provide a sufficient correlation between the claimed functional characteristics (i.e., treating melanoma or colorectal cancer) and the necessary structural components (i.e. critical domains within the sequences responsible for the claimed functional property). Although Applicant states that one of skill in the art would know how to make conservative modification in the claimed sequences, at issue is not whether one of skill in the art can make and use the claimed RNAs, but rather, was Applicant in possession of the genus of RNAs, as claimed. Additionally, even if variants would be expected to share the function of the claimed cytokines, it is not known that such variants would also share the function of treating melanoma or a colorectal tumor, and Applicant has pointed to no evidence that the claimed variants maintain all of the required functions recited in the claims. Further, the claims state that the RNA comprises a modified nucleoside in place of each uridine, as well as modifications in the 3’UTR and polyA tail. The allowance of sequence variants, coupled with the modifications of the RNA results in a vast genus of RNAs. The limited species disclosed in the specification are not representative of the variety of species encompassed by the genus, and thus, the specification does not disclose a representative number of species.
Therefore, neither the instant specification nor the art provides the necessary structure-function correlation for sufficient written description support of the broad and variable genus of methods claimed because (1) a representative number of cytokine RNA variants maintaining the claimed activities were not disclosed in the specification and were not known in the art and (2) an art-recognized structure-function correlation is not present regarding the structure of the sequences and the claimed activities. Accordingly, as set forth above, one of skill in the art would not accept the disclosure of SEQ ID NO: 18, 23, 26, 29, 32, 35, 41, 47, 50, 53, 56, and 59 (ModB) as representative of all other proteins with 95% identity to SEQ ID NO: 18, 23, 26, 29, 32, 35, 41, 47, 50, 53, 56, and 59 (ModB), each comprising their own modifications and with the ability to treat melanoma or colorectal cancer. Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph.
Claim Status
No claims are allowed.
Claims 155, 171, and 188 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646      


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646